ACCEPTED
                                                                                                     04-15-00110-CV
                                                                                          FOURTH COURT OF APPEALS
                                                                                               SAN ANTONIO, TEXAS
                                           04-15-00110-CV                                       2/27/2015 5:43:31 AM
                                                                                                       KEITH HOTTLE
                                                                                                              CLERK

                                             NO. 2284

IN RE: ESTATE OF                                  §    IN THE COUNTY COURT
                                                  §                        FILED IN
                                                                    4th COURT OF APPEALS
WILLIAM H. MCNUTT                                 §   SITTING IN MATTERS   PROBATE
                                                                     SAN ANTONIO,    TEXAS
                                                  §                 02/27/2015 5:43:31 AM
DECEASED                                          §   KIMBLE COUNTY, TEXAS
                                                                        KEITH E. HOTTLE
                                                                             Clerk
                             DEFENDANTS’ NOTICE OF APPEAL

          This Notice of Appeal is filed by Defendants J. David Boland, Independent Executor of the
Estate of William H. McNutt, Deceased, McNutt Ranch, Ltd, and McNutt Management, L.L.C. ,
who seek to appeal the trial court’s judgment dated February 20, 2015. Defendants desire to appeal
from all parts of this judgment and appeal is being taken to the Fourth Court of Appeals in San
Antonio.
                                                      Respectfully submitted,

                                                       /s/Jeff Small
Craig L. White                                        Jeff Small
State Bar No. 21292400                                State Bar No. 00793027
Law Office of Craig L. White                          LAW OFFICE OF JEFF SMALL
111 West Olmos Drive                                  12451 Starcrest Dr., Suite 100
San Antonio, Texas 78212                              San Antonio, TX 78216 .2988
210. 829.7183/f: 210. 829.0734                        210.496.0611/f: 210.579.1399
craigwhite@111westolmos.com                           jdslaw@satx.rr.com


                                       Counsel for Defendants




Notice of Appeal.wpd                        Page 1 of 2
                                CERTIFICATE OF SERVICE

I hereby certify that on this 27th day of February, 2015, a true and correct copy of Defendants'
Notice of Appeal was served on counsel of record/ interested parties pursuant to the Texas Rules of
Civil Procedure:

John F. Nichols, Sr.                                 Mr. Keith E. Hottle, Clerk
NICHOLS LAW, PLLC                                    Fourth Court of Appeals
5020 Montrose, Suite 400                             300 Dolorosa, Suite 3200
Houston, Texas 77006                                 Cadena Reeves Justice Center
john@nicholslaw.com                                  San Antonio, TX 78205




                                                       /S/Jeff Small
                                                     Craig L. White
                                                     Jeff Small




Notice of Appeal.wpd                       Page 2 of 2